240 F.2d 836
56-2 USTC  P 9794
Charles A. DIFFENDALL, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 7203.
United States Court of Appeals Fourth Circuit.
Argued June 13, 1956.Decided July 17, 1956.

R. Carleton Sharretts, Jr., Baltimore, Md.  (C. Gordon Haines, Baltimore, Md., and John G. Turnbull, Towson, Md., on brief), for petitioner.
Grant W. Wiprud, Attorney, Department of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attorneys, Department of Justice, Washington, D.C., on brief), for respondent.
Before PARKER, Chief Judge, and BARKSDALE and BRYAN, District Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court which imposed deficiency assessments of income tax and fraud penalties for the tax years 1944, 1945 and 1946.  The taxpayer kept no adequate records and tax liability was computed by the net worth and expenditures method.  The facts were found and set forth in a lengthy statement of facts by the Tax Court and were carefully analyzed and discussed in a lengthy and comprehensive opinion.  See T.C. Memo 1955-162.  The questions raised by the petition for review relate to the amount of cash on hand at the beginning of the net worth period, the amount of cash on hand at the end of the period, expenditures made in the construction of buildings during the period, what amount was properly attributable to good will in the sale of a business, and whether the understatement of income in the tax returns for the years in question was fraudulent.  All of these were questions of fact and there is no basis upon which we would be justified in holding the findings of the Tax Court as to any of them to be clearly wrong.  The decision of the Tax Court is affirmed for reasons adequately stated in its memorandum opinion.


2
Affirmed.